Case 8:18-cv-02246-JVS-ADS Document 7-8 Filed 12/19/18 Page 1 of 4 Page ID #:176



    1   SARINA SALUJA, SBN 253781
        E-Mail ssaluja@fisherphillips.com
    2   FISHER & PHILLIPS LLP
        444 South Flower Street, Suite 1500
    3   Los Angeles, California 90071
        Telephone: (213) 330-4500
    4   Facsimile: (213) 330-4501
    5   Attorneys for Plaintiff Fidelity Brokerage Services LLC
    6

    7

    8                         UNITED STATES DISTRICT COURT
    9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   10

   11   FIDELITY BROKERAGE                      Case No: 8:18-cv-02246-JVS-ADS
        SERVICES LLC,
   12
                            Plaintiff,          [PROPOSED] ORDER GRANTING
   13                                           PLAINTIFF’S EX PARTE
               v.                               APPLICATION FOR A
   14                                           TEMPORARY RESTRAINING
        JAMES BURI and MORGAN                   ORDER AND ORDER TO SHOW
   15   STANLEY SMITH BARNEY LLC,               CAUSE RE: PRELIMINARY
                                                INJUNCTION
   16                       Defendants.
                                                [Submitted with Notice and Application of
   17                                           TRO, Memorandum of Points and
                                                Authorities, and Declarations of Stephen
   18                                           Jennings, Gerard Kinzel and Sarina
                                                Saluja]
   19

   20                                           Complaint Filed: December 19, 2018
                                                Trial Date:   None Set
   21

   22

   23

   24

   25

   26
   27

   28   [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION
         FOR TEMPORARY RESTRAINING ORDER AND OSC RE: PRELIMINARY
                               INJUNCTION
        FPDOCS 34836478.1
Case 8:18-cv-02246-JVS-ADS Document 7-8 Filed 12/19/18 Page 2 of 4 Page ID #:177



    1                                  [PROPOSED] ORDER
    2          This Court, having read and considered the Complaint on file in this action
    3   by Fidelity Brokerage Services LLC (“Fidelity”), Fidelity’s Motion for a
    4   Temporary Restraining Order, Fidelity’s Memorandum of Law in support thereof,
    5   the Affidavits filed in support thereof, Defendants’ Opposition (if any), and being
    6   fully advised of the premises, and good cause appearing therefore, hereby finds and
    7   orders as follows:
    8          1.      Fidelity has demonstrated a likelihood of success on the merits of its
    9   claims against Defendants James Buri and Morgan Stanley (“Defendants”);
   10          2.      Fidelity will suffer irreparable harm if Defendants are permitted to
   11   continue to misappropriate and misuse Fidelity’s trade secret customer
   12   information;
   13          4.      Fidelity has no adequate remedy at law;
   14          5.      Greater injury will be inflicted upon Fidelity by denial of the
   15   temporary injunctive relief than would be inflicted upon Defendants by the granting
   16   of such relief;
   17          6.      The issuance of injunctive relief will serve the public interest in the
   18   protection of trade secret information and confidential information, the
   19   enforcement of valid contracts, and safeguarding Fidelity’s customers’ personal
   20   and account information; and
   21          7.      Under Rule 13804 of the Financial Industry Regulatory Authority
   22   (“FINRA”) Code of Arbitration Procedure, Fidelity is required to seek interim
   23   injunctive relief in a court of competent jurisdiction in order to proceed to an
   24   expedited arbitration hearing on the merits before a panel of duly appointed
   25   arbitrators.
   26          For those reasons, IT IS HEREBY ORDERED THAT:
   27          1.Defendants are hereby enjoined, directly or indirectly, and whether
                                           1
   28
        [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION
         FOR TEMPORARY RESTRAINING ORDER AND OSC RE: PRELIMINARY
                                    INJUNCTION
        FPDOCS 34836478.1
Case 8:18-cv-02246-JVS-ADS Document 7-8 Filed 12/19/18 Page 3 of 4 Page ID #:178



    1   alone or in concert with others, including any officer, agent, employee and/or
    2   representative of Morgan Stanley, from:
    3          A.      Using Fidelity’s trade secret customer information to solicit or induce,
    4                  whether directly or indirectly, and whether alone or in concert with
    5                  others, any business from any Fidelity customer whom Defendant
    6                  Buri served or whose name he learned of through his employment
    7                  with Fidelity; and
    8          B.      Using, disclosing, transmitting or continuing to possess for any
    9                  purpose, the information contained in the records of Fidelity regarding
   10                  those Fidelity customers whom Defendant Buri served or whose
   11                  names became known to him while in the employ of Fidelity,
   12                  including, but not limited to, the names, addresses, telephone
   13                  numbers, email addresses, and confidential financial information of
   14                  those customers.
   15          2.      It is further ordered that Defendants, and anyone acting in concert with
   16   them, are to return to Fidelity any and all records, information and/or documents in
   17   any form, received or removed from Fidelity by Defendant Buri containing
   18   information pertaining to customers or prospective customers of Fidelity whom
   19   Defendant served or whose name became known to him while in the employ of
   20   Fidelity, within five (5) days from the entry of this Court’s Order, including any
   21   and all copies. This requirement includes all records, information or documents,
   22   in any form, created by Defendant based on documents or information that was
   23   received or removed from Fidelity by Defendant, and specifically includes any
   24   Fidelity customer information that may have been created or recreated by
   25   Defendant from memory or by using memory to look up customer names in public
   26   sources, or derived from a list created or recreated by Defendant from memory.
   27   Notwithstanding the foregoing, if any records, documents or information to be
                                              2
   28
        [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION
         FOR TEMPORARY RESTRAINING ORDER AND OSC RE: PRELIMINARY
                                        INJUNCTION
        FPDOCS 34836478.1
Case 8:18-cv-02246-JVS-ADS Document 7-8 Filed 12/19/18 Page 4 of 4 Page ID #:179



    1   returned and purged pursuant to this paragraph exist in electronic form (hereinafter
    2   “Electronically Stored Information” or “ESI”), such ESI shall immediately be
    3   preserved in a forensically sound manner prior to any purge or return, and
    4   Defendants or their counsel shall coordinate with Plaintiff’s counsel to arrange for
    5   return and purging of such ESI within five (5) days.
    6          3.      This Order shall remain in full force and effect until such time as this
    7   Court specifically orders otherwise or until a duly appointed panel of arbitrators
    8   orders otherwise after a full hearing on the merits pursuant to Rule 13804 of the
    9   Financial Industry Regulatory Authority Code of Arbitration Procedure (“Rule
   10   13804”). The parties shall immediately proceed toward an expedited arbitration
   11   hearing pursuant to Rule 13804 before a duly appointed panel of arbitrators in
   12   accordance with Rule 13804.
   13          4.      This Order is effective immediately and does not require the posting
   14   of an injunction bond. Alternatively: This Order is effective immediately and
   15   requires the posting of an injunction bond in the amount of $____________.
   16          IT IS SO ORDERED.
   17
        DATE:_______________                     __________________________________
   18
                                                 THE HONORABLE JAMES V. SELNA
   19                                            UNITED STATES DISTRICT JUDGE
   20

   21

   22

   23

   24

   25

   26
   27
                                    3
   28
        [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION
         FOR TEMPORARY RESTRAINING ORDER AND OSC RE: PRELIMINARY
                               INJUNCTION
        FPDOCS 34836478.1
